UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2014 o Transition report under Section 13 or 15(d) of the Exchange Act of 1934 Commission file number 001-32830 INDIA GLOBALIZATION CAPITAL, INC. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 20-2760393 (I.R.S. Employer Identification No.) 4336 Montgomery Ave. Bethesda, Maryland 20814 (Address of principal executive offices) (Zip Code) (301) 983-0998 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesþ No As of February 1, 2015, there were approximately 15,042,844 shares of our common stock outstanding. Table of Contents INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2014 Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as ofDecember 31, 2014 (unaudited) and March 31, 2014 (audited) 3 Consolidated Statements of Operations for the three and nine months ended December 31, 2014 and 2013(unaudited) 4 Consolidated Statements of Comprehensive Income (loss) for the three and nine months ended December 31, 2014 and 2013 (unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended December 31, 2014 and 2013(unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS All amounts in USD except share data As of 31-Dec - 14 31-March - 14 (Unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances Inventories Prepaid expenses and other current assets Total current assets $ $ Goodwill - Intangible Assets Property, plant and equipment, net Investments in affiliates Investments-others Deferred acquisition costs - - Deferred Income taxes Other non-current assets Total long-term assets $ Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short -term borrowings - Trade payables Accrued expenses - Loans - others Other current liabilities Total current liabilities $ $ Notes payable Other non-current liabilities $ Total liabilities $ $ Stockholders' equity: Common stock — $.0001 par value; 150,000,000 shares authorized; 9,373,569 issued and outstanding as of March 31, 2014 and 13,519,355 issued and outstanding as of December31, 2014. $ $ Additional paid-in capital Accumulated other comprehensive income ) ) Retained earnings (Deficit) ) ) Total equity attributable to Parent $ $ Non-controlling interest $ $ Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes should be read in connection with the financial statements. 3 Table of Contents INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) All amounts in USD except share data All amounts in USD except share data Three months ended December31, Nine months ended December31, Revenues $ $ Cost of revenues (excluding depreciation) Selling, general and administrative expenses ) Depreciation ) Operating income (loss) Interest expense ) Interest income Other income, net ) ) ) Income before income taxes and minority interest attributable to non-controlling interest $ ) ) $ ) ) Income taxes benefit/(expense) - ) - ) Net income/(loss) $ ) ) $ ) ) Non-controlling interests in earnings of subsidiaries ) ) Net income/(loss) attributable to common stockholders $ ) ) $ ) ) Earnings/(loss) per share attributable to common stockholders: Basic $ ) ) $ ) ) Diluted $ ) ) $ ) ) Weighted-average number of shares used in computing earnings per share amounts: Basic Diluted The accompanying notes should be read in connection with the financial statements. 4 Table of Contents INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) ThreeMonths endedDecember31, IGC Non-controlling interest Total IGC Non-controlling interest Total Net income / (loss) $ ) ) $ ) ) ) Foreign currency translation adjustments $ - $ ) ) Comprehensive income (loss) $ ) $ ) $ ) ) $ ) Ninemonths endedDecember31, IGC Non-controlling interest Total IGC Non-controlling interest Total Net income / (loss) $ ) ) $ ) ) ) Foreign currency translation adjustments $ $ ) ) Comprehensive income (loss) $ ) $ ) $ ) ) $ ) The accompanying notes should be read in connection with the financial statements. 5 Table of Contents INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) NinemonthsendedDecember31, Cash flows from operating activities: Net income (loss) $ ) ) Adjustment to reconcile net income (loss) to net cash: Deferred taxes - Depreciation Unrealized exchange losses/(gains) Unrealized profit/loss from joint venture - Non-cash interest expenses ESOP and other stock related expenses IR and other shares Impairment of Investment -Others Changes in: Accounts receivable Inventories ) Prepaid expenses and other assets ) ) Trade payables ) ) Other current liabilities ) Other non – current liabilities ) ) Non-current assets Accrued Expenses ) ) Intercompany balances - Net cash used in operating activities $ ) $ ) Cash flow from investing activities: Proceeds from short term investment - Purchase of property and equipment/capital work in progress ) Proceeds from sale of property and equipment Deposits towards acquisition (net of cash acquired) Deferred acquisition cost - Net cash provided/(used) by investing activities $ ) $
